Citation Nr: 1620710	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.S.




ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Gulf War era from March 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in St. Petersburg, Florida.  A hearing transcript is of record.


FINDING OF FACT

The Veteran's PTSD, depressive disorder, and adjustment disorder with mixed anxiety and depressed mood are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD, a depressive disorder, and an adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred (unless one of the circumstances applies in which a claimant's lay testimony alone may be sufficient to establish the stressor), and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

With regard to evidence of a diagnosis of PTSD in accordance 38 C.F.R. § 4.125(a) (2015), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr, 21 Vet. App. 303, 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  See Gonzales, 218 F.3d at 1380-81.

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  

Turning to the objective medical evidence of record, the Veteran's May 2009 service treatment records from Fort Hood, Texas indicate a diagnosis of adjustment disorder with depression and bereavement without complications.  The examiner noted that the Veteran's conditions were due to the recent deaths of two women (his aunt and grandmother) who had raised him.  The Veteran reported the same on his May 2009 Resilience and Restoration Intake Questionnaire. 

The Veteran's VA treatment records from July 2010 to February 2014 indicate diagnoses of depression and PTSD.  The Veteran's reported stressors included the passing of his (great)grandmother (also referred to in reports as his grandmother), shortly after his return from deployment.  The Veteran reported feelings of hopelessness, suicidal thoughts, irritability, isolation, and low energy.  The July 2010 VA examiner diagnosed the Veteran with depression, NOS, and PTSD.  

A September 2010 VA treatment report indicates that the Veteran reported witnessing, when he was 6 years old, his aunt's boyfriend shooting his uncle and his grandmother.  The Veteran also reported that his deployment took time and opportunity from him to spend with his great-grandmother.  The report also indicates that the Veteran was treated with medication for his mood (i.e., Citalopram Hydrobromide, 40 mg tablet daily) which he reported as making him feel better and not as angry.  



Additionally, the Veteran reported in his September 2010 VA treatment report his difficulty sleeping and his difficulty trusting others since his deployment.  He reported experiencing flashbacks and nightmares from his deployment where he is in his vehicle and he sees it getting blown up.  The Veteran also reported that his Non-Commissioned Officer (NCO), the "mother" of the unit, was shot during his deployment.  The Veteran also reported fellow soldiers in his unit were killed on Christmas.  He also reported during his September 2010 VA treatment visit that a close friend from his unit was shot after they returned from deployment to Fort Hood, Texas.  He also reported during that VA treatment visit that the Fort Hood shootings in November 2009 were difficult for him since he left the base the month prior.  An October 2010 VA treatment record notes that the Veteran reported that an improvised explosive device (IED) hit the front gate while he was deployed in December 2009.  

More recently, the Veteran was diagnosed as having PTSD in July 2012, a depressive disorder and PTSD in July 2013, and PTSD and September and October 2013.  In July 2013, the Veteran stated that he had been experiencing a depressed mood and anxiety since his military discharge in 2009.  

An October 2010 VA examination (Initial PTSD) report notes that there is no record of diagnosis of or treatment for PTSD prior to the Veteran's claim in June 2010.  The examiner also noted that the Veteran received a diagnosis of PTSD in July 2010 based predominantly on his subjective report of symptoms, with no objective assessment of symptoms or response style.  Therefore, the examiner opined that the validity of the July 2010 VA diagnosis is unknown.

Based on objective psychological testing, the October 2010 VA examiner found the Veteran's test results inconsistent with a diagnosis of PTSD.  The Veteran's DSM-IV Diagnostic impression was for: Axis I, Adjustment Disorder with mixed anxiety and depressed mood; Axis II, Personality Disorder NOS (Provisional) R/O Borderline Personality Disorder; Axis III, Deferred; Axis IV, Occupational problems; problems with primary support group; and Axis V, Global Assessment of Functioning (GAF) Score of 65.  

Thus, the October 2010 VA examiner opined that PTSD is less likely than not caused by or a result of the fear of hostile military or terrorist activity.  The examiner's rationale for his opinion was based on DSM-IV and other professional guidelines, the Veteran's C-File, and the current exam.  The examiner noted that the Veteran's psychiatric history appears to be characterized by periodic symptoms of adjustment disorder in response to perceived situational stress, to which he has been rendered susceptible by a probable, pre-existing personality disorder NOS, unrelated to his military service.  The examiner further stated that the Veteran's current diagnosis of an adjustment disorder was not related to an in-service event or illness.   

In a September 2013 VA examination, the same examiner from the October 2010 VA examination again opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV.  The examiner noted the following symptoms applicable to the Veteran's diagnosis: depressed mood, anxiety, and chronic sleep impairment.  Again, the examiner opined that PTSD is less likely than not caused by or a result of the fear of hostile military or terrorist activity.  The examiner's rationale for his opinion was that the Veteran's psychiatric history appears to be characterized by periodic symptoms of adjustment disorder in response to perceived psychosocial and environmental problems that are no longer present.  The examiner again stated that the Veteran's current diagnosis of an adjustment disorder was not related to an in-service event or illness.   

Here, the Veteran served in Iraq from November 4, 2008 to January 22, 2009 and received the Iraq Campaign Medal with Campaign Star.  His in-service stressors, as described above, are conceded.  Post service, he has been diagnosed as having a depressive disorder, NOS; an adjustment disorder with mixed anxiety and depressed mood; and a personality disorder.  VA regulations provide that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2015).  Therefore, service connection for a personality disorder is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



There is also conflicting post-service medical evidence as to whether the Veteran has PTSD.  As shown in the VA outpatient treatment records, the Veteran's treating examiner(s) have diagnosed PTSD.  The probative value of this finding is bolstered by the VA medical professional's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  The October 2010/September 2013 VA examiner provided an opinion that the Veteran does not have PTSD, supported by a rationale.  This opinion is also probative.  As the evidence is in relative equipoise, the Board resolves doubt in the Veteran's favor and finds that he has PTSD related to his in-service stressors.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

With respect to the diagnosis of an adjustment disorder with mixed anxiety and depressed mood, the VA examiner concluded that this disability was not related to the Veteran's military service.  However, in providing this opinion it does not appear that the examiner considered the Veteran's report of continuing symptoms since service.  Therefore, this opinion lacks probative value.

In light of the diagnosis of an adjustment disorder during service in May 2009 and then again shortly after service in October 2010, in conjunction with the Veteran's competent and credible statements concerning a continuity of symptomatology and the other lay statements from his aunt, grandmother, and mother, describing the Veteran's behavior after service, the Board again resolves doubt in the Veteran's favor and finds that his adjustment disorder with mixed anxiety and depressed mood is  related to his military service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



Consequently, service connection for PTSD, a depressive disorder, and an adjustment disorder with mixed anxiety and depressed mood is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. 49, 55.


ORDER

Entitlement to service connection for PTSD, a depressive disorder, and an adjustment disorder with mixed anxiety and depressed mood is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


